Title: Giles Sanford, Charles Reed, John Shadduck: Testimonials re wheat and corn, 12 Feb. 1825, 12 February 1825
From: Sanford, Giles
To: 

Sir,Erie
12th Feby 1825
			 Your letter of the 30th December last addressed to Col. Thomas Forster was handed me some time since with a request that I would reply to it which I have not been able to do until the present time. I have made particular inquiry of Mr. C. T. Reed respecting his field of wheat harvested in 1823. The result is as follows. The land was originally covered with Oak chesnut sugar Maple Black Walnut &c. was cleared in 1797. has been improved ever since the soil a mixture of slaty gravel with loam resting on a bed of clay—in 1818, 19, 20, 21. in clover in March 1822. Ploughed about the 1st April sowed with Peas after the crop of Peas were taken off 200 loads good stable manure with cart and four oxen hauled on the field the whole containing about three acres, ploughed about the 15th. August.  7 inches deep exclusive of the manure lay about one week, then harrowed with a heavy harrow and about the 6th September sowed 2½ bushels per acre and ploughed in with a light plough and harrowed. The two acres were accurately measured off by an experienced surveyor Maj. D. M Train.Very respectfullyYour ob Sert(Signed)Giles SanfordThese certify that premiums were awarded by the Erie county Agricultural society at the fair in Erie, on the 13th November 1823. for the following productions of the earth, vizTo Charles T. Reed of Mill creek township, for the best two acres winter wheat. 14136/60 Bush.To Charles T Reed of Mill creek township for the best acre of Corn. 10528/32 Bushels.To Rufus S. Reed of Erie, for the second best acre of corn 90 bushels.Extracts from the minutes(Signed)Giles SanfordSecretaryErie,
7th December, 1824.This may certify that I raised on one acre of land 112¼ Bushels good sound corn, on my farm in Harbour creek township, Erie county the present year.Erie
7th Dec. 1824.(Signed)John ShadduckI certify that I raised on a field containing about fifteen perches less than 3 Acres Three hundred eleven bushels and a half, good sound corn the present season, on my farm in Mill creek township Erie county Pennv  Erie
8th Dec. 1824.(Signed)Charles T.  ReedI was to have had a Certificate from Robert Whitehill Attorny at Law of Green County that there was seven acres of Corn which produces at the rate of one hundred fifty two Bushels per acre. He informs me there was no mistake. The ground was measured and the Corn shelled.